Citation Nr: 0811742	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  07-27 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
hearing loss.  


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1943 to February 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2007 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO) which granted service connection for 
hearing loss and assigned a 10 percent initial disability 
rating



FINDINGS OF FACT

1.  The average pure tone hearing thresholds on authorized 
audiological evaluation in August 2007 was 83 decibels in the 
right ear and 70 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 68 
percent in the right ear and 64 percent in the left ear.  An 
exceptional pattern of hearing loss was not shown.  

2.  The average pure tone thresholds and speech recognition 
scores for the right ear demonstrated during the VA 
examination correspond to category VII, and the scores for 
the left ear correspond to category VII.  


CONCLUSION OF LAW

The criteria for a 40 percent initial disability rating for 
bilateral hearing are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.85, 4.86 Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

According to the United States Court of Appeals for Veterans 
Claims (hereinafter "Court"), when an appeal ensues from the 
veteran's disagreement with the rating assigned in connection 
with his original grant of service connection, the potential 
for the assignment of separate, or "staged," ratings for 
separate periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
this case, the veteran perfected an appeal of the rating 
assigned for his newly service-connected hearing loss; 
therefore, his claim is governed by Fenderson and the VA must 
consider the applicability of staged ratings.  

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  See 38 C.F.R. § 4.85.  

The results are then analyzed using tables contained in 
38 C.F.R. § 4.85, Diagnostic Code 6100.  "Puretone threshold 
average,'' as used in Tables VI and VIa, is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, 
divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  The appropriate rating is 
then determined by finding the intersection point for the two 
Roman numeral designations using Table VII.   

For exceptional patterns of hearing impairment, 38 C.F.R. 
§ 4.86 provides as follows:
(a) When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the 
higher numeral. Each ear will be evaluated separately.
(b) When the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately. 

Although there are VA treatment records which contain 
findings of audiology testing done for treatment purposes, it 
is unclear whether those examinations were conducted under 
the methodology and standards used for rating purposes.  The 
only examination which clearly meets such standards is the 
report of a VA audiology examination conducted in August 
2007.  On the authorized audiological evaluation in August 
2007, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
60
75
90
105
LEFT
25
35
75
85
85

The average for the right ear was 83 decibels, and the 
average for the left ear 70 was  decibels.  Speech audiometry 
revealed speech recognition ability of 68 percent in the 
right ear and of 64 in the left ear.  

Under Table VI contained in Diagnostic Code 6100, the average 
pure tone thresholds and speech recognition scores for the 
right ear demonstrated during the VA examination correspond 
to category VII, and the scores for the left ear correspond 
to category VII.  The intersection point for these categories 
under Table VII shows that the hearing loss corresponds to 
the levels contemplated for a 40 percent disability rating.  
An exceptional pattern of hearing loss which would warrant 
evaluation under 38 C.F.R. § 4.86 is not shown.  Accordingly, 
the Board concludes that the schedular criteria for a 40 
percent (but no higher) initial disability rating for 
bilateral hearing loss are met.  The Board further finds that 
the evidence does not raise a question that a different 
rating is warranted for any period of time from the veteran's 
claim to the present time so as to warrant a staged rating 
based on significant change in the level of disability.

Finally, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters dated 
in November 2006 and June 2007 from the RO provided the 
veteran with an explanation of the type of evidence necessary 
to substantiate his claim as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The letter adequately 
informed the veteran that he should submit any additional 
evidence that he has in his possession.  The veteran's claim 
arise from his disagreement with the initial evaluation 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

The Board also notes that the evidence being considered in 
this decision includes medical evidence which was not 
considered by the RO.  The Board finds, however, that there 
is no prejudice to the veteran in the Board considering such 
evidence without first remanding the case to the RO.  In this 
regard, the Board notes that the evidence includes the August 
2007 VA audiology report which forms the basis of the 
foregoing allowance of a 40 percent rating.  In light of the 
favorable decision in this case, and in light of the fact 
that the case has been expedited based on the veteran's 
advanced age, the Board concludes that resolution of the 
appeal in favor of the veteran at this time is the course of 
action most favorable to the veteran.  In light of the 
mechanic nature of assignment of rating for hearing loss, 
there is no possibility that remand to have the RO consider 
the same evidence would result in a higher rating.  The Board 
concludes, therefore, that the appeal may be adjudicated 
without remand for further notification or other procedural 
action.


ORDER

A 40 percent initial disability rating for hearing loss is 
granted, subject to the law and regulations applicable to the 
payment of monetary benefits 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


